Dear Ms. Williams:
You have requested an opinion of the Attorney General on behalf of the Orleans Parish Board of Election Supervisors (Board) regarding the time of day the registrar of voters' day ends on Election Day.1 You indicate that the Board would like this information in order to be better informed of its responsibilities on election night. Your request has been assigned to me for research and reply. First, we must note there is a distinction between the registrar of voters' office and the person who is the "Registrar of Voters."2 The registrar of voters' office has specific hours of operation on Election Day. La.R.S. 18:134
(E) states:
  On election days the principal office of the registrar shall remain open from 6:00 a.m. until 9:00 p.m. The registrar or a deputy registrar designated by him shall remain in the office during that time. *Page 2
Therefore, the time of day the registrar of voters' office ends on Election Day is 9:00 p.m.
However, while the statute mandates that the registrar or a deputy registrar shall remain in the office during 6:00 a.m. until 9:00 p.m. on Election Day, the person who is "Registrar of Voters" is a member of the Parish Board of Election Supervisors. The Parish Board of Election Supervisors is responsible for the conduct of all elections held in the parish.3
As you are aware, there are many duties set out in the Election Code, La.R.S. 18:1 et seq., that are statutorily required to be completed by the Parish Board of Election Supervisors "on election day." For instance, on Election Day the Parish Board of Election Supervisors is responsible for the counting and tabulation of all absentee by mail and early voting ballots in the parish.4 However, the term "Election Day" is not defined within the Election Code. Therefore, there is no specific time of day the registrar of voters' day ends on Election Day. Instead, Election Day for the registrar of voters ends when the Parish Board of Election Supervisors concludes its statutorily required duties as set out in the Election Code, even if the required duties are completed after midnight.
In conclusion, it is the opinion of this office that Election Day ends for the registrar of voters when the Parish Board of Election Supervisors concludes its statutorily required duties as provided in the Election Code, La.R.S. 18:1 et seq.
We hope that this sufficiently answers your inquiry. However, if we may be of further assistance, please do not hesitate to contact our Office.
  Yours very truly,
  JAMES D. "BUDDY" CALDWELL
  Attorney General
  By: __________________________
  ERIN C. DAY
  Assistant Attorney General
  JDC/ECD/sfj
1 Within your request, you state that the registrar of voters is to receive provisional ballots on election night. It is useful to note that provisional ballots are only used during a federal election. La.R.S.18:566. La.R.S. 18:566(B)(1) provides that "the "Provisional Ballot" envelope shall be returned to the registrar of voters, in care of the clerk of court, on election night." While it is the Parish Board of Election Supervisors' responsibility to supervise the preparation and conduct of elections held in the parish, it is clearly the clerk of court's responsibility to deliver the provisional ballots to the registrar of voters on election night. La.R.S. 18:423(B) and La.R.S.18:566(B)(1). Although the law states that provisional ballots have to be returned to the registrar of voters on election night, the ballots are not counted until the third day following the election. La.R.S.18:566.2(C). Your clerk and registrar have apparently confected an arrangement whereby the clerk will timely deliver the provisional ballots to the registrar to have those provisional ballots prepared for timely counting.
2 See La.R.S. 18:51 and La.R.S. 18:134.
3 La.R.S. 18:423.
4 La.R.S. 18:1313.